Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Corrected Notice of Allowability
Applicants’ amendment of 05/16/ 2022 is acknowledged and entered. 
Claims 1, 3-5, 37, and 44-57 are pending. Claims 1, 3-5, 37 were examined before. New Claims 53-57 that added belong to examined group.  Claims 44-52 are withdrawn.

Claims 44-51 previously have been withdrawn from consideration as a result of a restriction requirement. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between the claims   1, 3-5, 37 and 53-57  and claims 44-51 as set forth in the Office action mailed on, 12/13/2021 is hereby withdrawn and claims 44-51 are hereby rejoined with claims  1, 3-5, 37 and 53-57  and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

 
In a telephone conversation with  Margaret Willis on 07/07/2022, an agreement was amend claims 1, 44,49- 51, cancel claim 52  and to rejoin claims  44-51 to place the application in condition for allowance.
Claims 1, 3-5, 37, 44-51 and 53-57 are allowed after the following examiner amendment.

	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given by     Margaret Willis on 07/07/2022.

EXAMINER’S AMENDMENT
Amend the specification as instructed by the applicant  on 11/09/2020. 

Cancel claim 52.
Amend claims 1, 44 and 49- 51 as follows.
 
Claim 1 lines  1-4 replace -  A carboxyesterase polypeptide comprising an amino acid sequence that is at least 93%, or more identical to the amino acid sequence set forth in SEQ ID NO: 4, or a functional fragment thereof--with- A carboxyesterase polypeptide having  carboxyesterase activity and comprising an amino acid sequence that is at least 93%, or more identical to the amino acid sequence set forth in SEQ ID NO: 4, -.
Claim 44, lines 8-9 replace- SEQ ID NO: 4, or a functional fragment thereof,- with- SEQ ID NO: 4, -.

In Claim 49, line 4,   replace- I.;- with- I;-. 
In Claim 49, line 7,   replace- II.;- with- II;-. 

Claim 50, line 1, replace – claim 41- with- claim 44-.
	

In Claim 45, line 4,   replace- I.;- with- I;-. 
In Claim 50, line 7,   replace- IV.;- with- IV;-. 

Claim 51, lines 4-7 replace – corresponding to an amino acid sequence chosen from: SEQ ID NOs: 4, 6, 8, 10, 12, 14, 16, 18, 20, 22, 24, 26, 28, 30, 32, 34, 36, 38, 40, 42, 44, 46, 48, 50, 52, 54, 56, 58, 60, 62, 64, 66, 68, 70, 72, 74, 76, 78, 80, 82, 84, 86, 88, 90, 92, 94, 96, 98, 100, 102, 104, 106, 108, 110, 112, 114, 116, 118, 120, 122, 124, and 126,- with- comprises the amino acid sequence set forth in the SEQ ID NO: 4,-. 

The following is an examiner’s statement of reasons for allowance:

Applicants developed a new polypeptide having  carboxyesterase activity comprising an amino acid sequence that is at least 93%,  or more identical to the amino acid sequence set forth in SEQ ID NO: 4, wherein the residue corresponding to X198 in SEQ ID NO: 4 is a leucine (L) residue.
. 
Prior art does not anticipates or suggest polypeptide having  carboxyesterase activity comprising an amino acid sequence that is at least 93%,  or more identical to the amino acid sequence set forth in SEQ ID NO: 4, wherein the residue corresponding to X198 in SEQ ID NO: 4 is a leucine (L) residue. As such the polypeptide having  carboxyesterase activity comprising an amino acid sequence that is at least 93%,  or more identical to the amino acid sequence set forth in SEQ ID NO: 4, wherein the residue corresponding to X198 in SEQ ID NO: 4 is a leucine (L) residue and method of use of said  polypeptide are novel and non-obvious.


 Thus claims 1, 3-5, 37, 44-51 and 53-57 are allowed.

Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Mohammad Meah whose telephone number is 571-272-
1261. The examiner can normally be reached on 8:30-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Robert Mondesi can be reached on 4089187584. The fax phone number
for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system.
/MOHAMMAD Y MEAH/Examiner, Art Unit 1652

/TEKCHAND SAIDHA/Primary Examiner, Art Unit 1652